DETAILED ACTION
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of claims 1-10 filed 3/4/20. Claims 1-10 are pending and claims 1 and 6 are the independent claims. 
Priority
3. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
4. The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
5. The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
7. This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “an imaging beam providing unit”, “a control beam providing unit”, and “an imaging beam measuring unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
8. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


10. Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yen et al. (US 20140131559; hereafter Yen) in view of Kuekes et al. (US 7405866; hereafter Kuekes).

Regarding claims 1 and 6, Yen discloses a method/an optical imaging apparatus using a metamaterial [abstract, Fig 2, par 0018], comprising: 
a metamaterial array sensor which includes a plurality of unit cells made of a metamaterial [130, 131-134 in Fig 2, par 0031]and is positioned adjacent to an observation object  [subject 120 in Fig 2] ; 
an imaging beam providing unit which provides an imaging beam toward the metamaterial array sensor [imaging beam from light source 140 in Fig 2, par 0048]; 

Yen fails to explicitly disclose a control beam providing unit as in claim 1.

Kuekes teaches a control beam providing unit [112 in Fig 1, col 3, lines 54-67] which controls a control beam provided to the unit cell to block the imaging beam incident on the unit cell [col 4 line 58 to col 5 line 8]; and 
an imaging beam measuring unit [signal beam 110 in Fig 1] which measures a unit cell imaging beam transmission amount passing through the unit cell by measuring an imaging beam transmission amount of the metamaterial array sensor when the imaging 

One of ordinary skill would recognize that using Kuekes’s teaching in Yen’s invention allows for a control of metamaterial so that when it is contact with an observation subject such as molecular material, the inherent resonance frequencies of many molecules can be amplified and observed even when the molecules are in trace amounts.

Regarding claims 2, 7, Yen in view of Kuekes disclose the method/optical imaging apparatus of claims 1 and 6.
Yen fails to disclose and Kuekes teaches further comprising an image acquiring unit which acquires an optical analysis image of the observation object, which has a spatial resolution corresponding to a size of the metamaterial constituting the unit cell, by using the unit cell imaging beam transmission amount, which is measured by the imaging beam measuring unit, with respect to each of the plurality of unit cells [col 4 lines 17 to 45].
Motivation to combine is the same as for claim 1.

Regarding claims 3 and 8, Yen in view of Kuekes disclose the method/optical imaging apparatus of claims 1 and 6.

Motivation to combine is the same as for claim 1.

Regarding claim 4, Yen in view of Kuekes disclose the optical imaging apparatus of claim 1.
Yen fails to disclose and Kuekes teaches wherein the control beam has a spot size that is preset to correspond to a size of the metamaterial constituting the unit cell [col 6 lines 5 to 22].
Motivation to combine is the same as for claim 1.

Regarding claims 5 and 10, Yen in view of Kuekes disclose the method/optical imaging apparatus of claims 1 and 6.
Yen fails to disclose and Kuekes teaches wherein the imaging beam is in a form of a terahertz wave, and the control beam has a wavelength in a visible light wavelength range [col 4 lines 3-16].
Motivation to combine is the same as for claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101.  The examiner can normally be reached on Mon-Fri; 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MEENAKSHI S SAHU/Examiner, Art Unit 2884